Citation Nr: 1757234	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran testified at a personal hearing before a Decision Review Officer held at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An August 1981 rating decision that denied claims of entitlement to service connection for right shoulder and psychiatric disabilities was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the right shoulder and psychiatric claims.

3.  The Veteran's preexisting right shoulder disability was aggravated by service.

4.  Resolving doubt in favor of the Veteran, his current psychiatric disability is related to service.





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The criteria for establishing service connection for a right shoulder disability are met.  38 U.S.C. §§ 1101, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for establishing service connection for a psychiatric disability are met.  38 U.S.C. §§ 1101, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

The Veteran's claims seeking entitlement to service connection for a right shoulder disability and a nervous condition were previously denied in an August 1981 rating decision. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the August 1981 rating decision consisted of the Veteran's service treatment records, post-service VA treatment records, and a VA examination report.  The right shoulder claim was denied because the right shoulder disability was found to have preexisted service and was not aggravated by service.  The nervous condition claim was denied because the Veteran was determined by a VA examiner to have a personality disorder, and because a chronic nervous condition was not shown during or within a presumptive period following service.

The evidence received since that time includes the Veteran's lay statements indicating that his right shoulder disability was aggravated by military training, and the Veteran's reports of continuing right shoulder pain following injury in service.  Additional new evidence has been received showing additional psychiatric diagnoses, including schizophrenia, and lay testimony of psychiatric symptoms since service.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Since such evidence relates to unestablished facts necessary to substantiate the right shoulder and psychiatric claims - namely, aggravation in service and a nexus to service regarding the right shoulder, and a current diagnosis and nexus to service regarding the psychiatric disability - it is new and material, and the claims of entitlement to service connection for right shoulder and psychiatric disabilities are reopened.

II. Service Connection

Having reopened the service connection claims for right shoulder and psychiatric disabilities, the Board also finds that service connection is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303. Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A. Right Shoulder

Here, there is no dispute that the Veteran has a current right shoulder disability, as VA treatment notes document complaints of chronic shoulder pain, and July 2013 imaging documented mild degenerative joint disease of the right shoulder joint.  Accordingly, the existence of a present disability is established.

Next, it is not disputed that the Veteran was treated for right shoulder complaints in service.  His service treatment records (STRs) document right shoulder pain, feelings of apprehension and dislocation, for which, in combination with left shoulder complaints, he was evaluated by a Medical Board and separated from service.  Thus, in-service incurrence is established.

A question is also raised as to whether a right shoulder disability preexisted service. At his service entrance examination in July 1980, the Veteran gave a history a right shoulder operation for recurrent dislocations prior to service and underwent an orthopedic consultation.  There is, however, no indication of impairment in the right shoulder at service entrance, as no deformity or disability was found, and the Veteran offered no current complaints related to a painful or "trick" shoulder.  Noting only a history of a condition at the time of the entrance examination, such as here, does not constitute a notation of a preexisting condition.  See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  Accordingly, the Veteran is presumed sound as to the right shoulder at service entrance.  See 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Nevertheless, the Board finds that there is clear and unmistakable evidence that the Veteran had a right shoulder disability prior to service.  In this regard, there is clear and unmistakable evidence that the Veteran had surgery on the right shoulder prior to service, as the surgical records are in the STRs, and they confirm a DuToit stapling procedure in 1978 for recurrent dislocations.  Thus, the Board finds the evidence of surgery prior to service for recurrent right shoulder dislocations constitutes clear and unmistakable evidence of a preexisting condition in the right shoulder. 

Nevertheless, the Board finds that there is not clear and unmistakable evidence that the preexisting right shoulder disability was not aggravated during service.

To address this question, two VA opinions were obtained in March 2014.  A VA examiner first concluded that, based upon a review of the record, including the STRs and in-service Medical Evaluation Board's findings, that an opinion on aggravation would be mere speculation.  Thus, that opinion is of no probative value.  Then, later in March 2014, a different VA examiner opined that the Veteran's right shoulder disability was not clearly and unmistakably aggravated beyond its normal progress during service.  In support, the only rationale provided was a citation to medical literature supporting that recurrent anterior shoulder dislocation can occur after surgical repair, and that multiple factors "can attribute to this" including avulsion of the capsule, excessive laxity, scarring, and technical errors at surgery.  Based specifically on that information, the examiner found that the Veteran's right shoulder condition in service "was that of natural progression."  

Interestingly, the second March 2014 VA examiner pointed to no evidence of avulsion of the capsule, excessive laxity, scarring, or technical errors in surgery specific to the Veteran that was the cause of any subsequent dislocations or any of the Veteran's symptoms in service.  Indeed, mere evidence that many factors - none of which was noted to be present in this case - can contribute to post-surgical shoulder dislocations fails to meet the onerous standard of clear and unmistakable evidence.  On the basis of that rationale, the VA examiner's conclusion is not adequate to establish by clear and unmistakable evidence that the condition was not aggravated during service.  The burden of proof to show a lack of aggravation is on VA at this stage, and this burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  This burden is not met by noting that many factors could have contributed to Veteran's in-service symptoms, particularly in the absence of a finding that any of those factors did occur.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Here, there is not clear and unmistakable evidence that the right shoulder disability was not aggravated during service.  Accordingly, the presumption of soundness is not rebutted, and the right shoulder symptoms/injury that manifested in service is deemed incurred in service.   See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014); Horn, 25 Vet. App. at 235. 

Finally, the evidence tends to make it at least equally likely that the Veteran's current diagnosis is related to the injury during service.  The ongoing VA treatment notes dating from as early as May 1981 show the Veteran's competent complaints of chronic right shoulder pain and findings of limitation of movement, and his current reports of continuity are consistent with a statement of the Veteran regarding right shoulder symptoms related to service made in September 1991, during which time VA treatment records are not available.  This evidence satisfies the evidentiary nexus requirement.  See Gilbert, 26 Vet. App. at 53-54. 
	
In light of the foregoing, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim.  Accordingly the right shoulder service connection claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (quoting 38 U.S.C. § 5107(b)).  

B. Psychiatric Disability

Turning to the psychiatric claim, there is no dispute that the Veteran has a current psychiatric disability, as VA treatment notes document ongoing psychiatric treatment for schizophrenia, schizoaffective disorder, depression, and an April 2013 VA examiner diagnosed schizoaffective disorder, bipolar type.  Accordingly, the existence of a present disability is established.  The question, then, is whether such disability is related to the Veteran's active military service.  The Board finds that it is.

Although STRs do not document in-service treatment for psychiatric problems, the record shows that the Veteran began receiving psychiatric treatment almost immediately following his separation from service.  In this regard, the Veteran was separated from service on April 13, 1981, and in a May 1981 statement he reported VA psychiatric treatment beginning on April 27, 1981, just two weeks after separation.  VA treatment notes dated in April and May 1981 confirm that treatment and show that the Veteran was feeling "quite suspicious."  He was also observed to be "somewhat confused, dependent" and "quite paranoid; probably schizophrenic."  He was prescribed Thorazine and Stelazine.  Notably, both of those medications are classified as antipsychotic medications.  See Thorazine and Stelazine listings at Drugs.com, https://www.drugs.com/mtm/thorazine.html and https://www.drugs.com/mtm/stelazine.html.  He was then afforded a VA neuropsychiatric examination in July 1981, just three months following separation, during which he was found to "appear schizo-affective."  The Board observes that the record thereafter shows continued VA treatment on and off since 1981 for psychiatric symptoms and diagnosed schizophrenia or schizoaffective disorder.

The foregoing evidence is consistent with the April 2016 opinion of a private psychologist that the Veteran's military service "resulted in the emergence of his schizoaffective disorder," and that the symptoms of his schizoaffective disorder began to manifest only days following discharge and "fully within the 1-year presumptive period."  That opinion is highly probative, as it was provided after review of the record and considered all relevant facts, including contradictory evidence offered by the Veteran.  Moreover, it is supported by a detailed rationale with reference to pertinent clinical findings and discussion of the model of psychological theory upon which the opinion was based.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that two negative VA opinions are also of record.  Notably, those opinions were predicated upon a determination that the Veteran's psychiatric disorder preexisted service.  Here, however, no mental disorder was found during the Veteran's July 1980 entrance examination.  Thus, he is presumed to have been mentally sound upon entering service.  To the extent that, post service, the Veteran has reported pre-service treatment for psychiatric symptoms, no records have been received to support that assertion.  And, as noted throughout the record, the Veteran is a poor historian and has a history of providing contradictory statements.  Indeed, though the Veteran reported pre-service psychiatric treatment during a July 1981 VA examination, the Board finds it noteworthy that the Veteran was also recently observed to be confused and paranoid and prescribed antipsychotic medications.  As such, the Board finds that his statements of prior symptoms or treatment, alone, insufficient to establish by clear and unmistakable evidence that a psychiatric disorder preexisted service.  Thus, the VA opinions predicated on such a finding are deemed not probative.  

In any event, as already noted, in light of the positive, probative opinion provided by the private psychologist in April 2016, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the evidence relevant to the nexus element of service connection is at least in equipoise.  As a result, the criteria to establish service connection for a psychiatric disorder have now been met, and service connection for a psychiatric disorder, variously diagnosed as schizoaffective disorder or schizophrenia, is also warranted.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Gilbert, 1 Vet. App. at 53.










ORDER

Service connection for a right shoulder disability is granted.  

Service connection for a psychiatric disorder is granted.



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


